Citation Nr: 0503401	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a psychiatric disability, diagnosed variously 
to include bipolar disorder and post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1996 and 
June 2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

This claim has previously been before the Board, in September 
1998 and November 2000 at which time the claim was remanded 
for development, to include obtaining VA and non VA treatment 
records, records from the Social Security Administration 
(SSA), and service personnel and medical records-including 
records that would verify the veteran's averred stressors.  
Unfortunately, and for reasons described below, the Board 
finds it is again necessary to remand the claim for further 
development.

Procedurally, the Board notes that the issue in this present 
claim was originally identified as entitlement to service 
connection for bipolar disorder.

The veteran originally submitted a notice of disagreement to 
the December 1996 rating decision in which he stated 
specifically that he disagreed with the denial of service 
connection for bipolar condition.  The December 1996 rating 
decision denied entitlement to service connection for both 
bipolar disorder and PTSD.  Accordingly, the March 1997 
statement of the case phrased the issue as one involving 
entitlement to service connection for bipolar disorder.  It 
was not until January 2001 that the RO issued a statement of 
the case identifying the issue of entitlement to service 
connection for PTSD, pursuant to the veteran's August 2000 
notice of disagreement to the June 2000 rating decision 
denying service connection, specifically, for this condition.

Notwithstanding, the Board notes that veteran discussed 
symptoms associated with PTSD, and the stressors he believed 
caused them, in his May 1997 substantive appeal, in which he 
timely perfected his appeal as to the issue of service 
connection for bipolar disorder.  Moreover, the medical 
evidence reflects that the veteran's diagnoses at the time 
had not been clarified.  VA treatment records dated from 1994 
through 1998 reflect various diagnoses including bipolar 
disorder with depression, and rule out paranoid schizophrenia 
and schizoaffective disorder.  Most compelling is the most 
recent VA examination, conducted in June 2003, in which the 
examiner notes that the veteran has a documented history of 
being treated for mental illness for several years, but 
personality traits noted in previous psychological 
assessments clouded the clinical picture.  The examiner 
diagnosed chronic, severe PTSD with a history of bipolar 
personality disorder, not otherwise specified, and recurrent, 
severe major depressive disorder due to inservice combat 
experiences in Central America.

Hence, the Board finds that the veteran's claim is correctly 
described as noted on the front page of this decision:  
service connection for a psychiatric disorder diagnosed as 
various conditions including bipolar disorder and PTSD.  In 
arriving at this conclusion, the Board notes the following.  
First, the medical evidence reflects long-term complaints of 
and treatment for a psychiatric disability involving 
longstanding symptoms identified with PTSD-such as 
nightmares, angry outbursts, intrusive memories and 
flashbacks, suicidal ideation, and depression-with the 
veteran has consistently described as involving memories of 
his combat experiences in South America.  Second, the May 
1997 substantive appeal may be construed as a timely notice 
of disagreement with the December 1996 denial of service 
connection for PTSD.

The veteran testified twice before the Board, in March 2004 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002) and who will participate in 
the decision, and previously, in June 1998, before another 
Veterans Law Judge.  Copies of the hearing transcripts issued 
following the hearings are record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
further development to verify the averred inservice stressors 
is required.

The veteran reported, and testified, that he served as a 
member of the 504th Infantry Battalion of the 82nd Airborne 
Division, and that in or about March 1988, he participated in 
a parachute drop into Honduras called "Operation Pheasant."  
The maneuver was a training exercise, but the veteran 
testified that he and others in his squad encountered a 
hostile force of Sandinistas.  In addition, he testified and 
has submitted a statement indicating that a helicopter 
crashed during this mission, wounding his commanding officer 
and others on board.  He testified and stated that he was 
supposed to have been on board, as he was the principal 
communications operator.

Available service personnel records reflect that the veteran 
was assigned to the 504th Infantry Battalion of the 82nd 
Airborne Division from June 1986 to May 1988, and that during 
this time, his military occupational specialty, or MOS, was 
31K10, switchboard operator and combat signaler.  In 
addition, an Internet search confirmed that two battalions 
from the 504th Parachute Infantry Regiment conducted a 
parachute insertion and air land operation called Operation 
Golden Pheasant in Honduras, near the border of Nicaragua in 
March 1988.  It is noted that the operation was conducted as 
a show of force.  Newspaper articles submitted by the veteran 
document a turbulent and hostile background for the 
operation, with the U.S. President mobilizing 3,200 troops 
from the 82nd Airborne and 7th Infantry with 7 helicopters, 2 
light tanks, and 18 105mm artillery pieces to join 1,100 
troops already stationed in Honduras in response to 
Nicaraguan troops crossing the border into Honduras in 
pursuit of Contra rebels.  Reports indicated that American 
forces were operating very near the contested border.

The RO requested records concerning the veteran's 
participation in Operation Golden Pheasant from the National 
Personnel Records Center (NPRC), which responded, in November 
1998, that it had no documentation.  However, the RO has not 
yet had the opportunity to attempt to verify the veteran's 
averred stressors with the U.S. Armed Service Center for 
Research of Unit Records.  This must be done.

In addition, the Board finds that further search should be 
made to obtain additional service personnel and medical 
records, to include citations of any and all awards, pay 
records, and any administrative records.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should obtain the veteran's 
service personnel records ("201 file") 
and additional service medical, including 
clinical records, hospital medical 
records, and administrative records to 
include copies of citations associated 
with the Army Commendation Medal awarded 
him, and reports of legal and 
administrative proceedings-particularly 
of any non- judicial, or Article 15, 
proceedings.  In addition, the RO should 
request copies of any and all orders 
issued concerning the veteran from June 
1986 through May 1988, and any and all 
pay records concerning the veteran from 
June 1986 through May 1988.  Special 
emphasis is placed on the following time 
periods
?	January to March 1988
?	April to June 1988.

The Board is seeking to determine if and 
when he was accorded jump pay, hazardous 
pay, and combat pay and allowances, and 
to find evidence that he was among the 
troops deployed for the jump conducted in 
March 1988.  

The RO should contact appropriate 
sources, including the service department 
and the Defense Finance Accounting System 
(DFAS).

If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use, if possible, alternative 
sources to obtain such records, using the 
information of record and any additional 
information the appellant may provide.  

Alternative sources may include, but not 
be limited to, methods of reconstruction 
of service records used in fire-related 
cases and reconstruction from unit 
morning reports, training records, and 
unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See Vibe's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, pares. 4.28 and 4.29.

The RO should complete suggested follow-
up actions referred by NPRC and the 
service department which could be used to 
verify daily personnel actions from NPRC.

The RO should search under any 
identification numbers associated with 
the veteran's name, including his service 
number.

3.  The RO is further requested to 
contact the museum or historical center 
at Fort Bragg to obtain any information 
concerning Operation Golden Pheasant or, 
in the alternative, the jump into 
Honduras made by the 82nd Airborne in 
March 1988.  Special attention is 
accorded the photo the veteran discussed 
in his March 2004 hearing, on page 12 of 
the transcripts.  The RO should request 
that the museum curator provide a copy of 
the photograph and, if not already done 
in the caption, independently identify 
the persons in the photograph, which the 
veteran avers is himself, 3 others men 
from his squad, and an unknown 5th 
person.

The RO should complete follow-up actions 
referred by the museum or base.

4.  The RO should send the veteran a 
development letter asking him to again 
give as comprehensive a statement as 
possible regarding the stressors he 
experienced during his active duty 
service-to include the experiences he 
and his squad encountered during 
Operation Golden Pheasant in Honduras, 
the helicopter accident, and the car 
wreck in which he saved the life of the 
soldier, as well as any other incident 
the veteran identifies as a stressor.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

5.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
behavior, overall, during this time.  In 
addition, please explain that he may also 
obtain statements from individuals 
including friends or family members to 
whom he may have confided these events or 
who may have witnessed changes in his 
behavior either during his active service 
or immediately following his discharge 
from active service.

6.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request that the U.S. Armed 
Services Center for Research for Unit 
Records (USASCRUR) provide any available 
information, which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:
?	The veteran's participation in 
Operation Golden Pheasant in or 
about March 1988, during which the 
veteran avers
o	he and his squad encountered 
hostile action on the part of a 
Sandinista death squad, and
o	a helicopter crash occurred 
wounding his commanding officer 
and others.

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; copies of the 
veteran's June 1998 and March 2004 
testimony; copies of his April 2004 
statement and attached copies of 
newspaper articles; and copies of his May 
2003 and July 1999 stressor statements, 
as well as his May 1997 and February 2001 
substantive appeals, which contain 
further statements of his stressors, and 
any further statements the RO receives 
pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
unit histories, unit morning reports, and 
any other information that may be used to 
verify these reported events. 

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for an acquired psychiatric 
disorder, variously diagnosed as bipolar 
disorder and PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




